 BELO BROADCASTING CORP.253Belo Broadcasting Corporation,WFAA-TV and LocalUnion 1257 of the International Brotherhood ofElectricalWorkers,AFL-CIO, CLC, Petitioner.Case 16-UC-70June 29, 1976DECISION AND ORDER CLARIFYING UNITBY MEMBERSFANNING, PENELLO, AND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, inCase 16-RC-7005, a hearing was held before a Hear-ing Officer of the National Labor Relations Board.Thereafter, on November 10, 1975, the Acting Re-gional Director for Region 16 issued a Decision andDirection of Election I in which,inter alia,he con-cluded that the lighting director and assistant direc-tor at the Employer were supervisors within themeaning of Section 2(11) of the Act and thereforeexcluded from the unit the Acting Regional Directorfound appropriate.'Thereafter, Petitioner filed a timely request for re-view of the Acting Regional Director's finding con-cerning the status of the lighting director and the as-sistant director. By order dated December 17, 1975,the Board ruled that ". . . the supervisory status of[the lighting director and the assistant director] .. .can best be resolved through the challenge procedure[and] the decision is amended to permit them to votesubject to challenge." Thereafter, an election washeld on December 18, 1975. The tally of ballotsserved on the parties indicated that a majority of theemployees in the unit described by the Acting Re-gional Director had voted for representation by Peti-tioner and that the challenged ballots were not suffi-cient in number to affect the election's results.Therefore, on December 29, 1975, the Regional Di-rector for Region 16 issued a Certification of Repre-sentative certifying Petitioner as the exclusive repre-:;,entative in the bargaining unit defined by theoriginal Decision and Direction of Election and theFirst Supplemental Decision and Direction of Elec-tion.As riotedsupra,this unit excluded the lightingdirector and assistant director.On January 6, 1976, Petitioner filed a motion toamend the certification with the Regional DirectoriAs amended by a First Supplemental Decision and Direction of Elec-tion issued on November11, 19752 The appropriateunit was:All employees of the Employer in studio production,including assis-tant lighting directors and crew chiefs, at its stationWFAA-TV, Dal-las, Texas, but excluding all other employees of the Employer,lightingdirector,assistant rirector, studio production directors, office clericalemployees,watcher en,guards and supervisors as defined in the Act.forRegion 16 seeking to amend its certification toinclude the lighting director and the assistant direc-tor in the unit. That motion was denied by the Re-gionalDirector on January 8, 1976. Subsequently,Petitioner filed with the Board an appeal of the Re-gional Director's denial of its motion to amend thecertification.However, Petitioner thereafter with-drew its appeal and filed instead the instant petitioninCase 16-UC-70 with the Regional Director, inwhich it seeks clarification of its unit by the inclusionof the lighting director and the assistant director. Pe-titioner also filed with the Regional Director a mo-tion to transfer the instant proceeding to the Boardfor resolution. The Employer thereafter filed a mo-tion to protest the processing of the unit clarificationpetition and, in the alternative, also filed a motion toreopen the record with respect to an employee classi-fication included in the certified unit which the Em-ployer wished to be excluded.Thereafter, on March 2, 1976, the Regional Direc-tor,pursuant to Section 102.63(b) and 102.67(h) ofthe Board's Rules and Regulations, transferred theinstant proceeding, including the entire record inCase 16-RC-7005, to the Board for resolution. BothPetitioner and the Employer subsequently filed briefsin support of their various motions.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing in Case 16-RC-7005 andfinds that they are free from prejudicial error. Theyare hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims to rep-resent certain employees of the Employer'J Both Petitioner and the Employer have been afforded an opportunity topresent new evidence, if any,with respectto thecategories of lighting direc-tor and assistantdirector, but rely onthe record made in Case 16-RC-7005.It is on the basis, then, of thatrecord andthe briefs filed in the instantproceeding that we have made our findings on these two categories.We herein are clarifying the unit in which Petitioner is certified by de-ciding whether the lighting director and assistant director are categoriesproperly includedin the certified unit. This was an issue left unanswered byour allowing individuals in these categoriesto vote subjectto challenge inthe election.We note that the Employerin its present brief to the Boardurges thatthe recordbe reopened to permit the admission of additionalevidence concerning the status of crew chiefs. In his initial Decision andDirection of Electionin Case 16-RC-7005,the Acting Regional Directorincluded this classification in theunitAsthe Petitioner filed a request forreview regarding the status of the lighting director and the assistant director,so toodid the Employerfile a request for review on the status of the crewchiefs.However, while the Board permitted the lighting director and assis-tant director to vote subject to challenge,thus not passing on their status,the Board denied all other aspects of the requests for review as raising noContinued225 NLRB No. 30 254DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The Employer is a Texas corporation engagedin operating television station WFAA-TV in Dallas,Texas. In the course of fulfilling its function to airprogramming which, as required by its FCC license,is in the public interest, the station shows varioustypes of programs. Some of these programs are sup-plied by the national television networks and othersthe station purchases from film companies and syn-dication companies. Additionally, the station pro-duces certain of its own programs and a number ofcommercial spot announcements for various of itsclients.This last responsibility is handled primarilyby thestation'sproduction department. The de-partment's specific responsibilities are tomanagethe facilities and crews that produce the commer-cials,promotional announcements, and programs forthe station; to provide the facilities and crews to out-side people engaged in commercial production; andto produce spots in commercials for local, regional,and national distribution. Both disputed classifica-tions of lighting director and assistant director arewithin the production department.Lighting director:David Calhoun is the lighting di-rector and has been employed at the station since1968.Calhoun's immediate supervisor is Bill Hag-mann who is the station's facilities manager. Hag-mannsupervisesthe station's floor crew, includingthe crew chiefs, camera operators, lighting personnel,and assistant directors, and is,in turn, supervised bythe station's operations manager.With respect to the lighting director's responsibili-ties, the Employer introduced into evidence a job de-scription of the position which was drawn up in 1970and which apparently is still in effect. According tothe job description, the lighting director is generallyresponsible for the overall planning of lighting serv-ices at the station and is also responsible for thetraining and development of other employees in thelighting skill. These general responsibilities are fur-ther delineated by certain specific duties which in-clude the holding of seminars to advance the lightingemployees' training; the initiation of recommenda-tions and purchase orders for the acquisition of newlighting equipment; the supervision of the mainte-nance and repair of existing equipment; and the su-pervision of lighting plots or design for all live andtape programming, for various remote telecasts, andfor in-studio and remote commercial film operations.substantial issue warrantingreview Thus,the Boardaffirmed the ActingRegionalDirector's inclusionof the crewchiefs in the unit and rejected theEmployer'sargumentto the contraryFurther, it appears thatthe Employerincorporated its present motion toreopen the record in its initialrequest for review to theBoard.That motionwas considered and denied at that timeand thereis insufficientreason toreverse that determinationpresently.We thus deny the Employer's motionto reopen the record to take additional evidence on the crew chiefs' statusAs part of his responsibility as lighting director,Calhoun is in charge of and responsible for the tech-nical and artistic appearance of the lighting on thesets on which he is working. He is not aestheticallylimited by any preexisting production policies, but hehas no voice in any program policies. The Employerdoes not seriously contend that this technical aspectof Calhoun's job makes him a supervisor within themeaning of the Act. However, the Employer con-tends that certain of Calhoun's other functions aresupervisory in nature.It is clear that Calhoun has never been advisedthat he could hire, fire, suspend, lay off, recall, pro-mote, assign, reward, discipline, or adjust the griev-ances of other employees. Calhoun further cannotauthorize overtime nor can he schedule vacations.Crew shift assignments on the lighting crew are madeby Facilities Manager Hagmann, and Calhoun doesnot have the authority to request specific individualsfor assignment to a crew. He may be consulted aboutsuch an assignment, however.At the time of the hearing, there were two otheremployees besides Calhoun in the station's lightingcrew. Normally, at the time Calhoun would be work-ing, one of these other employees would also be en-gaged in lighting work on another set. The remainingemployee would work on another shift. At times,however, a lighting employee may be assigned towork with Calhoun in order that the employee mightobserve Calhoun's work and have Calhoun explainto the employee the work he is doing. Calhoun hasalso viewed tapes of other lighting employees' perfor-mances when he was not immediately available toview their work first hand and has therefore critiquedthe employees' performances. Calhoun has the high-est degree of understanding of lighting at the stationand, in fact, has trained all those presently involvedin lighting.As noted, one of the lighting director's responsibil-ities is the supervision of the maintenance and repairof existing lighting equipment at the station. To thatend, at a time when the operations manager was onvacation, Calhoun issued to all production depart-ment personnel a policy statement on the use oflighting equipment. In the memo, however, Calhounnoted that this policy had been set down by the oper-ations manager; that he was reiterating that policy;and that any changes in the policy would have tocome from the operations manager.There was introduced into evidence a statement ofannual goals which the station at one time had estab-lished for lighting employees. The establishment ofthese goals ceased in 1973. These goals were drawnup by individual members of the lighting crew andsubmitted to Calhoun who would tht:n draw up pro- BELO BROADCASTING CORP.255posed goals for the year for the lighting crew basedon his own -and the other employees' goals. Thesegoalswould then be submitted to the operationsmanager who would decide which goals the lightingcrew would then work on. The goals submitted bythe employees on the lighting crew to Calhoun stressthe training Calhoun was supplying them as theylearned the lighting trade. Calhoun's goals, in turn,stressed to the operations manager the necessity foradequate training of the lighting personnel. Calhounindicated that the basic desire of the employees wasfor opportunity to perform, which Calhoun indicatedhe would attempt to provide to the employees, andthen critique their performance. Calhoun indicatedin one of his memos to the operations manager thatthe section's goals as submitted were themselves sug-gested by members of the lighting staff. Calhoun in-dicated his intent to monitor the goals the employ-ees, themselves, had set out for themselves, but suchmay be construed as another way of indicating thatCalhoun would monitor their training.At the request of the operations manager, Calhounhas made reports on the possibility of promotingpeople into a lighting crew position. Before takingany such action, however, the operations manageralso inquires of studio directors concerning such anemployee's performance. There has been no situationwhere the operations manager had to choose be-tween Calhoun's recommendation and that of anydirector regarding any employee as there apparentlyhad been a consensus on such recommendations.Calhoun did recommend certain shift changes forlighting personnel which thereafter occurred. It isclear that in at least one instance the employee shift-ed wanted to do so and it is unclear whether therewas a pay raise in that or any shift change.In addition to these above-mentioned duties, Cal-houn has initiated purchase orders for lighting equip-ment, but these orders are thereafter subject to theapproval of others in the Employer's supervisory hi-erarchy. Calhoun, at times, also functions as a grip,locating, focusing, and moving and removing lights.In concluding that Calhoun was a supervisor, theActing Regional Director found that Calhoun effec-tively recommended the advancement in pay andgrade of subordinate employees and responsibly di-rected the training and development of various em-ployees.We reach a different conclusion from that ofthe Acting Regional Director based on our indepen-dent evaluation of the record. Based on that analysis,we conclude that Calhoun has not made effectiverecommendations on employee advancement inas-much as such recommendations as have been re-quested of him have been independently investigatedby the operations manager's also inquiring of the di-rectors concerning an employee's skill. With respectto the direction Calhoun gives the employees, thisapparently is not carried on while the employee is onthe job but consists primarily of critiques of the em-ployees' performance in their training capacity. Therelationship between Calhoun and the other lightingemployees in such circumstances is more akin to askilled employee aiding a less skilled employee thanit is to a supervisor responsibly directing an employ-ee.Calhoun's involvement in the reiteration of theEmployer's policy on the use of the lighting equip-ment and in the formulation of goals for the lightingdepartment also does not persuade us that he is asupervisor within the meaning of the Act. Controlover equipment does not indicate here a supervisorystatus and, in the formulation of goals, Calhoun ap-pears to have been primarily a conduit, as the actualgoals for the lighting crew were finally decided onnot by Calhoun but by the operations manager.WhileCalhoun's recommendations on employeeshift changes may have been acted upon, the result ofsuch changes is unclear and in such circumstancescannot be relied upon to establish supervisory status.In essence, Calhoun appears to be a trusted nonsu-pervisory employee who is looked to for a large train-ing function because of his expertise and who wasalso looked to for suggestions on certain areas of em-ployee development but who did not responsibly rec-ommend employee advancement or responsibly di-rect employees within the meaning of the Act.Assistant director:The position of assistant directoris filled by Clyde Chappel. Chappel spends 60 per-cent of his worktime operating a television camera.The balance of his time is spent acting as the directorforWFAA-TV's weekend news programs and for"Peppermint Place," a children's program. Addition-ally,Chappel has substituted for other directors onother shows. As director, Chappel does not draw upprogram policy or statements thereon. Rather, he isresponsible for the "look" of a particular show. Hecannot overrule a producer on a program's content,but he can do so on a technical aspect which affectsthe show's quality. He is given a script or format forthe shows which he directs, e.g., the newscast script isverbatim and the children's show has an extensiveoutline. As a director, Chappel gives the studio tech-nical crew instructions on lights, camera positions,set construction, audio requirements, tiring and pro-cedure, and the switching of cameras. The crewmem-bers are supplied with the program's script and be-cause of this and because of their experience areoften able to anticipate Chappel's instructions. Theseinstructions, relating to the look of the show, relate toaesthetic considerations. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDChappel does not have the authority to hire, fire,transfer,suspend, lay off,recall,or promoteemploy-ees; grant time off;instruct employees to work over-time;reward or discipline employees;assign them toshifts;or receive or adjust their grievances or com-plaints.As a director of certain shows,he gives ap-praisals of employees'performance to the station'soperations manager or facilities manager.He doesnot directly critique or criticize any employee's defi-cient performance but simply refers the matter to hissupervisor.He is not aware of whether his appraisalshave had any significant influence on the employees'careers,and it appears his suggestions on anemployee'sperformance are considered along withothers supplied by other personnel.Itwas unclear at the time of the hearing whetherChappel's duties are to remain at the ratio of 60 per-cent camera work to 40 percent direction responsibil-ities.The twoassistant directors prior toChappel didnot do camera work. Chappel began his camera workat the percentage quoted inApril 1975 when cut-backs decreased his direction work.While the Em-ployer indicated a desire to restore Chappel to full-scale direction work,itadmitted that it had nevertold Chappelthis factand Chappelindicated that hehad not been presentedwitha goal of increased di-rection responsibilities.In excluding Chappel from the unit,the RegionalDirector concludedthat Chappelresponsibly direct-ed and coordinated the activities of the productioncrew in the preparation for transmission of the week-end newscast and the children's show,citingGreatWestern BroadcastingCorp. d/b/a KXTV,192 NLRB1203 (1971),for support.That case is inapposite heresince the individuals considered therein had full re-sponsibility for shows"from the planning stagethrough the presentation over the air." 5Here, by' 192 NLRB 1203, 1204contrast,Chappel'sdirection duties are confinedonly to the actual show.Further,his directions areeither routine in nature or motivated by artistic ef-fect.As Chappel is limited by preexisting productionpolicies or the detailed guidelines of a script,we con-clude that he does not use the requisite independentjudgment necessary to find him a supervisor and isakin to a conduit,issuing orders which crewmem-bers, each supplied with a script,can already antici-pate.It is true that Chappel offers critiques to highermanagement about the work of those serving oncrews while he is director.Others offer critiques onemployees also.We conclude that the record doesnot show whether Chappel's reports have had anysignificant influence on the station's personnel poli-cy.The Employer attempted to show that Chappelwas being groomed to become a permanent studioproduction director, a category excluded from theunit.There is not any record evidence of substancesetting out the duties of the studio production direc-tor. It is also unclear from the record when,if ever,the Employer's hoped-for progression of Chappel toa full-fledged director would take place.In such cir-cumstances,where the facts otherwise warrant afindingthat Chappelisnot a supervisor within themeaning ofthe Act,we will not exclude him from theunit on this last basis proposed by the Employer.ORDERIt is hereby ordered that the certification in Case16-RC-7005 heretofore issued to Local Union 1257of the International Brotherhood of Electrical Work-ers,AFL-CIO, CLC, be, and it hereby is, clarified byspecifically including therein the categories of light-ing director and assistant director.